ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 2 December 2021 has been entered and considered. Claims 1-2, 7, 13-14, and 17 have been amended. As discussed further below, claims 2 and 7 are rejoined, and claims 8 and 10 are canceled. Claims 1-7, 9, and 11-17, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Interpretation
Independent claim 1 has been amended to include structural features that modify the functional language. Accordingly, the claim 1 and its dependent claims no longer interpreted as invoking 35 USC 112(f). 
However, rejoined claims 2 and 7 do not recite sufficient structure which modifies the means-plus-function language of these claims. Accordingly, the “image obtaining means”, “search area size calculation means”, “conversion means”, “deformation information obtaining means”, “position obtaining means”, “search area setting means”, “subtraction means”, and “projection means” of these claims are interpreted as invoking 35 USC 112(f).

Claim Objections
In view of the amendment to claim 17, the claim objections are withdrawn. 

Claim Rejections - 35 USC § 101
In view of the amendment to claim 14, the rejection under 35 USC 101 is withdrawn. 

Prior Art Rejections
In view of the amendments to the independent claims, the previously applied prior art rejections are withdrawn. 

Rejoinder/Cancellation of Non-elected Claims
Claims 1, 3-6, 9, 11-12, and 15-17 are allowable. The restriction requirement between groups I-V, as set forth in the Office action mailed on 28 April 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 28 April 2021 is partially withdrawn. Claims 2 and 7, directed to image processing apparatuses are no longer withdrawn from consideration because each of these claims requires all the limitations of an allowable claim.

However, claims 8 and 10, directed to groups IV and V, respectively, remain withdrawn from consideration because they do not require all the limitations of an allowable claim. Since claims 8 and 10 were nonelected without traverse, these claims are canceled. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 8 and 10 are canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 2, 13, and 17 recites, in some variation: obtaining a first image and a second image in which a subject is captured; calculating a search area size on a basis of a pixel size of the first image and a pixel size of the second image; obtaining a position of interest on the first image and a correspondence position on the second image corresponding to the position of interest; setting a search area made up of the search area size in a surrounding of the correspondence position on the second image; and deciding a subtraction value corresponding to the position of interest on a basis of a density value of the position of interest on the first image and density values of a 
Sugimoto is directed to a pixel matching technique to reduce artifacts in temporal subtraction images. Sugimoto discloses obtaining a previous image and a current image of a lung field of a subject, setting a kernel size for the search area, identifying a noted pixel (x, y) in the current image and a corresponding pixel at that position in the previous image, setting a search area in the vicinity of the noted corresponding pixel in the previous image, calculating a subtraction value between the noted pixel in the current image and each pixel in the search area in the previous image in order to identify a minimum difference. Sugimoto suggests that the kernel size is calculated based on a pixel size of one of the previous and current images. However, Sugimoto does not teach or suggest calculating the kernel size based on both the pixel size of the previous image and the pixel size of the current image. That is, Sugimoto does not teach or suggest calculating a search area size on a basis of a pixel size of the first image and a pixel size of the second image within the context of the remaining features in the independent claims. 
Chow (U.S. Patent No. 10,032,077) is directed to the classification of objects in images. Chow contemplates varying the size of a window based on the resolution of the images. However, Chow’s window refers to segmenting the images into equal-sized blocks which is different in principle and operation from the sliding window used for feature matching in Sugimoto. Thus, even given the teachings of Chow, one of ordinary skill in the art before the effective filing date would not have modified Sugimoto to arrive at calculating a search area size on a basis of a pixel size of the first image and a pixel size of the second image within the 
Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 2, 7, and 13, these claims are allowed. Claims 3-6, 9, 11-12, and 15-17 are allowed by virtue of their dependency on claim 1. Claim 14 is allowed by virtue of its dependency on claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SEAN M CONNER/Primary Examiner, Art Unit 2663